DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the second office action for application number 16/373,854, Adjustable Monument Hard Point Mounting Device, filed on April 3, 2019.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the limitations of an adjustable mounting assembly having a saddle bracket including a pocket with a threaded channel, an adjustable fitting configured to fit within the threaded channel, to be accessed through the pocket, and to rotate within the threaded channel in the pocket and bridge a gap between the saddle bracket and a structural mounting point, included in independent claim 1 and in combination with the other elements recited in the claim, which is not found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication No. 2007/0262212 is directed to a monument fitting assembly for installing a monument in an aircraft.  U.S. Patent Application Publication No. 2012/0153080 is directed to a tie down adapter for attaching a monument to a floor structure.  U.S. Patent Application Publication No. 2019/0031354 is directed to a fastening system for fastening fitments to a floor of a cabin of an aircraft.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817.  The examiner can normally be reached on M-F 7:30am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/ANITA M KING/                                                                            Primary Examiner, Art Unit 3632                                                                                                                             February 27, 2021